DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20190157329.

    PNG
    media_image1.png
    833
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    1089
    media_image2.png
    Greyscale


Regarding claim 1, fig. 4 of Kim discloses an image sensing device comprising:
a substrate 10 including photoelectric conversion elements 110; 
color filters (130-430 fig. 3 and fig. 4) disposed over the photoelectric conversion elements; and 
a grid structure (as labeled by examiner above) disposed between adjacent color filters over the substrate, 

    PNG
    media_image3.png
    325
    672
    media_image3.png
    Greyscale


wherein the grid structure includes: 
an inner grid layer (this is singular 0 as labeled by examiner above); and 
an outer grid layer (as labeled by examiner above) formed outside the inner grid layer to provide an air layer AG covering a side surface (as labeled by examiner above) and a top surface (as labeled by examiner above) of the inner grid layer.

Regarding claim 2, fig. 4 of Kim discloses wherein the outer grid layer includes: a support film 140 formed over the air layer G; and a capping film 150 formed over the air layer and the support film.

Regarding claim 21, fig. 4 of Kim discloses wherein the outer grid layer includes a capping film 140/connection portion of 140 to 120/120 formed to cover the air layer and extended to a region below the color filters.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Iwasaki et al. 20140299750.
Regarding claim 3, Kim discloses claim 2, and par [0065] of Kim discloses that in the covering film 140 may comprise a low-temperature oxide (LTO), which is a type of silicon oxide film. 
Kim does not disclose wherein the support film includes at least one of a silicon oxide nitride film and a silicon nitride film. 
However, par [0082] of Iwasaki discloses a material include silicon nitride (n=1.9), silicon nitride oxide (n=1.85).
Note that silicon nitride (n=1.9) and silicon nitride oxide (n=1.85). Therefore, a silicon oxide nitride film, a silicon nitride film can be substituted for silicon oxide in order to change the n value of the film.
Therefore, it would have been obvious to form a device of Kim comprising wherein the support film includes at least one of a silicon oxide nitride film and a silicon nitride film instead of a silicon oxide .

Allowable Subject Matter
Claims 4-11 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829